Exhibit 10.1
AMENDMENT NO. 10 TO RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 10 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of November 1, 2019 (the “Effective Date”), is entered into by and
among:
(a) SUPERIOR COMMERCE LLC, a Delaware limited liability company (the “Seller”),
(b) SCP DISTRIBUTORS LLC, a Delaware limited liability company (the “Servicer”),
and
(c) MUFG BANK, LTD. (f/k/a/THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), individually
(“BTMU” or a “Committed Purchaser”) and as agent for the Victory Group (the
“Victory Group Co-Agent”), BANK OF AMERICA, N.A., individually (“BAML” or a
“Committed Purchaser”) and as agent for the BAML Group (the “BAML Group
Co-Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, individually (“Wells” or
a “Commitment Purchaser”), as agent for the Wells Group (the “Wells Group
Co-Agent”, and together with the Victory Group Co-Agent and the BAML Group
Co-Agent, the “Co-Agents”), and as administrative agent for the Purchasers and
the Co-Agents (the “Administrative Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
thereto in that certain Receivables Purchase Agreement, dated as of October 11,
2013, by and among the parties hereto (as amended or otherwise modified from
time to time, the “Receivables Purchase Agreement”).
PRELIMINARY STATEMENT
The parties hereto wish to amend the Receivables Purchase Agreement as
hereinafter provided.
In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendments. On the terms and subject to the conditions set forth in this
Amendment, the parties hereto agree as follows:
1.1Exhibit I to the Agreement is hereby amended to add the following new defined
terms in their appropriate alphabetical order:
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions,



--------------------------------------------------------------------------------



interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
1.2The definitions of the following terms set forth in Exhibit I to the
Receivables Purchase Agreement are hereby amended and restated in their entirety
to read, respectively, as set forth below:
“Facility Limit” means, for each month beginning on or after November 1, 2019,
(a) the amount specified in the second column of the table below (the “Base
Facility Limit”), plus (b) the amount (if any) specified in the third column
below (the “Seasonal Facility Limit”); provided, however, that the Facility
Limit may be increased up to an amount to be determined by agreement of Seller
and the Co-Agents, so long as no Amortization Event or Potential Amortization
Event exists and is continuing (it being understood that the Commitments
associated with any increase in the Facility Limit may be provided by existing
Purchasers and/or new Purchasers):

Month*Base Facility LimitSeasonal Facility LimitFacility
LimitJanuary$120,000,000$120,000,000February$135,000,000$135,000,000March$170,000,000$40,000,000$210,000,000April$225,000,000$40,000,000$265,000,000May$255,000,000$40,000,000$295,000,000June$235,000,000$40,000,000$275,000,000July$195,000,000$40,000,000$235,000,000August$195,000,000$195,000,000September$170,000,000$170,000,000October$160,000,000$160,000,000November$145,000,000$145,000,000December$120,000,000$120,000,000

*Nothing in this table shall be deemed to imply that any Commitment or the
Facility Limit extends beyond the Facility Termination Date.

2



--------------------------------------------------------------------------------



“Facility Termination Date” means the earlier of (i) November 1, 2021, and (ii)
the Amortization Date.
1.3The Agreement is hereby amended to add the following new Section 12.13:
Section 12.13 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Transaction Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Transaction Documents and any Supported QFC may in fact
be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Transaction Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Transaction Documents were
governed by the laws of the United States or a state of the United States.
1.4Schedule A to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth in Schedule A to this Amendment.
Except as specifically amended hereby, the Receivables Purchase Agreement and
all exhibits and schedules attached thereto shall remain unaltered and in full
force and effect.
2. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties to the Receivables Purchase Agreement, whether or not
they are parties hereto, and their successors and permitted assigns.

3



--------------------------------------------------------------------------------



3. Effectiveness. Effectiveness of this Amendment is subject to the prior or
contemporaneous satisfaction of each of the following conditions precedent:
i.The Administrative Agent shall have received counterparts hereof, duly
executed by each of the parties hereto;
ii.The Administrative Agent shall have received counterparts of the Amendment
No. 10 Fee Letter of even date herewith, duly executed by the Administrative
Agent and the Co-Agents, and each of the Co-Agents shall have received payment
of the Upfront Fee due and owing to its Purchaser Group; and
iii.Each of the representations and warranties contained in Article III of the
Receivables Purchase Agreement as amended hereby is true and correct in all
material respects on and as of the date hereof as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case each of such representations and warranties is
true and correct in all material respects as of such earlier date; provided that
the materiality threshold in this clause (b) shall not be applicable to any
representation or warranty which itself contains a materiality threshold.
4. Miscellaneous.
4.1 CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
4.2 CONSENT TO JURISDICTION. EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH OF THE PARTIES HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY OF THE AGENTS OR THE PURCHASERS TO
BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY OF THE
AGENTS OR THE PURCHASERS OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW
YORK.
4.3 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT.
4.4 Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment
4



--------------------------------------------------------------------------------



by facsimile or electronic mail message attaching a “PDF” or other image of a
signed signature page shall be effective as delivery of a manually executed
counterpart of a signature page to this Amendment. Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
<Balance of Page Intentionally Left Blank>






5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.
SUPERIOR COMMERCE LLC, as Seller


By: /s/ Steven Cassanova
Name: Steven Cassanova
Title:  Treasurer




SCP DISTRIBUTORS LLC, as Servicer


By: /s/ Melanie Housey Hart
Name: Melanie Housey Hart
Title:  Chief Accounting Officer






[Additional Signatures to Follow]



6



--------------------------------------------------------------------------------



MUFG BANK, LTD. (f/k/a/ THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), individually
and as Victory Group Co-Agent


By: /s/ Christopher Pohl
Name: Christopher Pohl
Title:  Managing Director




[Additional Signatures to Follow]































7



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., individually and as BAML Group Co-Agent


By: /s/ Chris Haynes
Name: Chris Haynes
Title:  Senior Vice President




[Additional Signatures to Follow]





























8



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, INDIVIDUALLY, as Wells Group Co-Agent
and as Administrative Agent


By: /s/ Elizabeth R. Wagner
Name: Elizabeth R. Wagner
Title:  Managing Director












[End of Signatures]


9

